Title: To James Madison from Carter Tarrant, 25 July 1815
From: Tarrant, Carter
To: Madison, James


                    
                        
                            Worthy Sir
                        
                        New-orleans July 25th 1815
                    
                    I have had some unusual struggles in mind on the subject of wrighting to you—my pride presents to my view the following obstacles
                    First my Inferiority of Birth & Station
                    Secondly—a want of Irradiation
                    Thirdly—Being so bad a Scribbler
                    Fourthly—an entire Stranger &c &c
                    
                    But the succeeding considerations gave me a victory over the above obstacles
                    First—I would be wrighting to a Man of like passions with my-self
                    Secondly—I should wright to a Man of sense—who knows how to sympathize with his fellow men
                    Thirdly—I would be wrighting to the Father (& not the Tyrant) of the united States
                    Fourthly—I would be wrighting to philanthropys
                    Haveing obtained the above vitory—I proceed to inform you Sir—that I am the same Carter Tarrant whom you appointed Chaplain to the Southern Army—in obedience to your order I imediately repaired to New-orleans & commenced preaching to the Troops—which I keep up every Sunday. I dont like my Station oweing to the exorbitant prices of the place which devours all my Salary. How-ever I am willing to make Some Sacrifice (poor as I am) to the Country that has given me birth & protects my Life, my liberty: property: Character: yea my all: Had I the wings of a Dove & the riches of a Sollomon—I would viset & preach to every Garrison in the u. States but Situated as I am I can viset but few. I am Sir: a Baptist preacher—49 years of age: 29 of which I have devoted to the Ministry & hard Labour on my Farm—finily I gave up my farm (haveing no one to work it but my-self) & commenced shiping produce to N.-orleans. By this adventure I lost 6 Boats!! which placed me in a Sittuation experienced by but few & envyed by none—but amidst all my disquietude of mind, I have the consoleing thought that I never ronged a man out of one cent.
                    My Dr Sir will you stoop so low as to Send your unwo[r]thy Admirer a line—the sarcher of Hearts knows I love my President. His Name is music in my ears he therefore reigns over my Heart as well as my head.
                    I Love my President: because he is a Man of Firmness
                    I Love my President because there is not Gold enough in South-America to buy him
                    I love my President: because he is a Republican:
                    I Love my President because his guardian Eye Surveys & protects our rights from the Machinations of British Barbarians!! & their Savage allys!!!
                    I Love my President because he is a Ceaser in war & Solomon in Peace
                    I Love my President—because &c &c &c &c
                    And I hope God Loves him & when his great & unparalleled! services are over & he goes the way of all the Earth that the Lord will take him to himself. I am Great Sir—yours most respectfully
                    
                        
                            Carter Tarrant
                        
                    
                